DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (CN 207008995).
In re claim 1, Zhu discloses a display device, comprising a flexible display panel (i.e. flexible panel) with a bendable region (i.e. deformation area) and a flexible support (i.e. buffer structure) attached to a back side of the flexible display panel, wherein the flexible support comprises a flexible support body (i.e. non-continuous portion), and a first part of the flexible support body corresponding to the bendable region is provided with a concave structure (i.e. see at least Figures 1-6; pages 1-4).
In re claim 11, Zhu discloses wherein the flexible support body further comprises a second part corresponding to an unbendable region of the flexible display panel (i.e. see at least Figures 1-6; pages 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 207008995).
In re Aller, 105 USPQ 233.
In re claim 3, Zhu discloses wherein the concave structure comprises a strip groove, and a length extension direction of the strip groove is parallel to a bending axis of the bendable region (i.e. see at least Figures 1-6; pages 1-4).
In re claim 4, Zhu discloses wherein an opening area of the strip groove is larger than a bottom area of the strip groove (i.e. see at least Figures 1-6; pages 1-4).
In re claim 15, Zhu discloses the claimed invention except for wherein a thickness of the flexible support ranges from 15µm to 500µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a thickness of the flexible support ranges from 15µm to 500µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 16, Zhu discloses the claimed invention except for wherein a thickness of the flexible support ranges from 50µm to 250µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Aller, 105 USPQ 233.
In re claim 17, Zhu discloses the claimed invention except for wherein a thickness of the flexible support ranges from 15µm to 150µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a thickness of the flexible support ranges from 15µm to 150µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 18, Zhu discloses the claimed invention except for wherein a thickness of the flexible support ranges from 30µm to 50µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a thickness of the flexible support ranges from 30µm to 50µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817